  Case 3:20-cv-00996-NJR Document 1 Filed 09/30/20 Page 1 of 6 Page ID #1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,         )
                                  )
      Plaintiff,                  )
                                  )
vs.                               )                  Civil No. 20-cv-996
                                  )
ESTATE OF WALTER FLOYD STEVENSON,)
Deceased, UNKNOWN HEIRS AND       )
LEGATEES OF WALTER FLOYD          )
STEVENSON, Deceased, UNKNOWN      )
OWNERS, and NON-RECORD CLAIMANTS, )
                                  )
      Defendants.                 )

                                          COMPLAINT

       The plaintiff, United States of America, by its attorneys, Steven D. Weinhoeft, United

States Attorney for the Southern District of Illinois, and Adam E. Hanna, Assistant United States

Attorney, pursuant to 28 U.S.C. § 1345, alleges the following cause of action for foreclosure:

      1.       Plaintiff files this complaint to foreclose the mortgage or other conveyance in the

nature of a mortgage, arising in Johnson County, in the Southern District of Illinois, and to join

the following persons as defendants:

               Walter Floyd Stevenson, deceased, Unknown Heirs and Legatees of Walter Floyd
               Stevenson, deceased, Unknown Owners, and Non-Record Claimants

       2.      Attached as Exhibit “A” is a copy of the mortgage; Exhibit “B” is a copy of the

note secured thereby; Exhibit “C” is the notice of acceleration; and Exhibit “D” is an Affidavit

of Abandonment.

       3.      Information concerning mortgage:

              a.      Nature of instrument:                 Mortgage

              b.      Date of mortgage:                     Ex. A, May 20, 2010

              c.      Name of mortgagor:                    Ex. A, Walter Floyd Stevenson
Case 3:20-cv-00996-NJR Document 1 Filed 09/30/20 Page 2 of 6 Page ID #2




         d.    Name of mortgagee:                   United States of America acting
                                                    through the Rural Housing Service
                                                    or successor agency, United States
                                                    Department of Agriculture

         e.    Date and place of recording:         Ex. A, May 20, 2010, Johnson
                                                    County, Illinois

         f.    Identification of recording:         Ex. A, recorded in Mortgage Record
                                                    Book GR 698, Page 166, Johnson
                                                    County, Illinois

         g.    Interest subject to the mortgage:    Fee Simple

         h.    Amount of original indebtedness,
               including subsequent advances
               made under the mortgage:             $51,000.00

         i.    Both the legal description of the mortgaged real estate and the common
               address or other information sufficient to identify it with reasonable
               certainty:

               (1)    Legal description of the mortgaged premises:

                      Lot 6 and the West ½ of Lot 5 in Block 13 in the original survey
                      of the Village of New Burnside, situated in the County of Johnson,
                      State of Illinois.

                      Property ID No. 03-09-232-006

               (2)    Common address or location of mortgaged premises:

                      60 W 4th Street, New Burnside, Illinois 62967

         j.    Statement as to defaults, including, but not necessarily limited to, date
               of default, current unpaid principal balance, per diem interest accruing,
               and any other information concerning the default:

               (1)    Mortgagors have not paid the monthly installments of principal,
                      interest, taxes, and/or insurance for January 27, 2020, through the
                      present, and the secured note is in default and arrears in the total
                      amount of $17,028.17.




                                         2
Case 3:20-cv-00996-NJR Document 1 Filed 09/30/20 Page 3 of 6 Page ID #3




               (2)      The current unpaid principal balance is $44,981.22, the interest is
                        $5,617.22, the unpaid fee balance is $55,058.72, and the fee
                        interest balance is $193.35, for a total of $55,850.51.

               (3)      The total amount now due is $55,850.51 as of March 12, 2020,
                        plus interest accrued thereafter, court costs, title costs, and
                        plaintiff’s attorney fees.

               (4)      The per diem interest accruing under the mortgage after default
                        is $6.6476.

               (5)      Taxes due: General real estate taxes for the year 2019 is not yet
                        due and payable.

         k.          Name of present owner of the real estate: Walter Floyd Stevenson,
                                                               deceased

         l.    Names of other persons who are joined as defendants and whose interest
               in or lien on the mortgaged real estate is sought to be terminated:

               Plaintiff’s mortgage constitutes a valid, prior and paramount lien upon the
               indicated interest in the mortgaged real estate, which lien is prior and
               superior to the right, title, interest, claim or lien of all parties and non-
               record claimants whose interests in the mortgaged real estate are sought to
               be terminated.

         m.    Names of defendants claimed to be personally liable for deficiency, if
               any:

               Not applicable.

         n.    Capacity in which plaintiff brings this foreclosure:

               As the owner and legal holder of said note, mortgage, and indebtedness.

         o.    Facts in support of shortened redemption period, if sought:

               We are requesting the redemption period be shortened to 60 days due to
               the fact the fair market value of the mortgaged real estate is less than 90
               percent of the amount of the judgment requested in the complaint.

         p.    Statement that the right of redemption has been waived by all owners of
               redemption, if applicable:

               Rural Development waives any and all rights to a personal deficiency
               judgment against the defendant.



                                         3
  Case 3:20-cv-00996-NJR Document 1 Filed 09/30/20 Page 4 of 6 Page ID #4




               q.      Facts in support of request for attorney’s fees, costs, and expenses, if
                       applicable:

                       Plaintiff has been required to retain counsel for prosecution of this
                       foreclosure and to incur substantial attorney’s fees, court costs, title
                       insurance or abstract costs, and other expenses that should be added to the
                       balance secured by the mortgage.

               r.      Facts in support of a request for appointment of mortgagee in possession
                       or for appointment of a receiver, and the identity of such receiver, if
                       sought:

                       Not applicable.

               s.      Plaintiff does NOT offer to mortgagor in accordance with 735 ILCS §
                       5/15-1402, to accept title to the real estate in satisfaction of all
                       indebtedness and obligations secured by the mortgage without judicial
                       sale.

               t.     Name or names of defendants whose right to possess the mortgaged real
                      estate, after the confirmation of a foreclosure sale, is sought to be
                      terminated and, if not elsewhere stated, the facts in support thereof:

                      Walter Floyd Stevenson, deceased

       4.      The statements contained in the statutory form complaint authorized by 735 ILCS

§ 5/15-1504(a) are “deemed and construed” to include the factual allegations provided by 735

ILCS § 5/15-1504(c), (d), and (e).

                                     REQUEST FOR RELIEF

       Plaintiff requests:

       1.      A judgment to foreclosure and sale.

               a.      That an accounting may be taken under the direction of the court of the
                       amounts due and owing to the plaintiff.

               b.      That the mortgagor be ordered to pay to the plaintiff before expiration of
                       any redemption period (or, if no redemption period, before a short date
                       fixed by the court) whatever sums may appear to be due upon the taking
                       of such account, together with attorney’s fees and costs of the proceedings
                       (to the extent provided in the mortgage or by law).




                                                4
  Case 3:20-cv-00996-NJR Document 1 Filed 09/30/20 Page 5 of 6 Page ID #5




              c.      That in default of such payment in accordance with the judgment, the
                      mortgaged real estate be sold as directed by the court, to satisfy the
                      amount due to the plaintiff as set forth in the judgment, together with the
                      interest thereon at the federal rate from the date of judgment pursuant to
                      28 U.S.C. § 1961(a).

              d.      That if no redemption is made prior to such sale, a deed may be issued to
                      the purchaser thereat according to law and such purchaser be let into
                      possession of the mortgaged real estate.

       2.     An order granting a shortened redemption period, if sought.

       3.     An order granting possession, if sought.

       4.     An order placing the mortgagee in possession or appointing a receiver, if sought.

       5.     A judgment for attorney’s fees, costs, and expenses, if sought.

       6.     Such other relief as equity may require, including, but not limited to, declaratory
              and injunctive relief.

                         ADDITIONAL REQUEST FOR RELIEF

       Plaintiff also requests that the judgment for foreclosure and sale or other orders entered

herein provide for the following pursuant to 735 ILCS § 5/15-1506(f):

       1.     A sale by public auction.

       2.     A sale by open bid.

       3.     A judicial sale conducted by the United States Marshal or his representative, at
              which the plaintiff is entitled to bid.

       4.     That title in the real estate may be subject, at the sale, to exceptions including all
              general real estate taxes payable as of the date of entry of the judgment of
              foreclosure, any special assessments on the real estate, and easements and
              restrictions of record.

       5.     In the event a party to the foreclosure is a successful bidder at the sale, that such
              party shall be allowed to offset against the purchase price to be paid for such real
              estate amounts due such party under the judgment of foreclosure or order
              confirming the sale.




                                                5
Case 3:20-cv-00996-NJR Document 1 Filed 09/30/20 Page 6 of 6 Page ID #6




                                UNITED STATES OF AMERICA

                                STEVEN D. WEINHOEFT
                                United States Attorney

                                s/ Adam E. Hanna

                                ADAM E. HANNA
                                Assistant United States Attorney
                                United States Attorney’s Office
                                Nine Executive Drive
                                Fairview Heights, IL 62208-1344
                                Phone: (618) 628-3700
                                Fax: (618) 622-3810
                                E-mail: Adam.Hanna@usdoj.gov




                                   6
